Citation Nr: 0625069	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-28 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine secondary to service-connected traumatic 
arthritis of the coccygeal bone and/or postoperative 
residuals of a pilonidal cyst.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision, in which 
the VARO in Waco, Texas, denied service connection for 
degenerative arthritis of the lumbar spine on both direct and 
secondary bases.  The veteran then appealed that part of the 
RO's rating decision denying service connection on a 
secondary basis.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Degenerative arthritis of the lumbar spine is not related 
to the veteran's service-connected traumatic arthritis of the 
coccygeal bone or postoperative residuals of a pilonidal 
cyst.  


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Notification and Assistance Duties 

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his or her representative, if any, 
of the information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim. As part of the notice, VA is to specifically inform 
the claimant and his or her representative, if any, of which 
portion of the evidence the claimant is to provide and which 
portion of the evidence VA will attempt to obtain on the 
claimant's behalf.  They also provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide such assistance if there 
is no reasonable possibility that it would aid in 
substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify 

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letter dated May 2003, before initially deciding 
that claim in a rating decision dated August 2003.  The 
timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  Therein, the RO informed the veteran of the 
type of evidence needed to substantiate his claim, namely, 
evidence of a relationship between the claimed disability and 
a service-connected disorder.  As well, the RO informed the 
veteran that VA would obtain VA records and records of other 
Federal agencies in support of his claim and advised him to 
submit other records not in the custody of a Federal agency, 
such as private medical records.  The RO explained that, with 
the veteran's authorization, VA would obtain any such records 
on his behalf.  The RO advised the veteran to submit 
evidence, which would include that in his possession, to 
support his claim.      

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  In the letter, the RO did not provide the 
veteran information on disability ratings or effective dates.  
However, the veteran is not prejudiced as a result thereof.  
Bernard, 4 Vet. App. at 394.  The disposition in this case is 
unfavorable.  Therefore, any question relating to the 
appropriate disability rating or effective date to be 
assigned a grant of service connection is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including VA 
treatment records.  The RO also conducted medical inquiry in 
an effort to substantiate the veteran's claim by affording 
the veteran a VA medical examination, during which a VA 
examiner addressed the etiology of the veteran's lumbar spine 
arthritis.  Since then, the veteran has not asserted that 
such examination was inadequate. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claim

In April 2003, the veteran claimed service connection for 
degenerative arthritis of the lumbar spine as secondary to 
service-connected traumatic arthritis of the coccygeal bone 
and service-connected residuals of a pilonidal cyst. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic." When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran has strenuously argued that his current low back 
disabilities are the result of his service-connected 
coccygeal disability and pilonidal cyst residuals.  In June 
2003, VA afforded the veteran a VA orthopedic examination of 
his low back complaints.  After a physical evaluation and a 
review of the claims folder, the examining physician opined 
that the lumbar spine disability was not at least as likely 
as not secondary to the veteran's service-connected coccygeal 
disability and pilonidal cyst residuals.  The physician 
considered these to be separate and unrelated disabilities.  

While the Board does not doubt the sincerity of the veteran's 
position regarding the etiology of his low back complaints, 
it must be pointed out that as a lay person, the veteran does 
not possess the requisite medical expertise to render a 
competent nexus opinion.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The record contains no evidence of a clinical 
nature to support the veteran's assertions and, as noted 
above, a physician has opined that there is no relationship 
between the veteran's coccygeal disability and pilonidal cyst 
residuals and his current low back disorder.  

In the absence of competent evidence of a relationship 
between the veteran's degenerative arthritis of the lumbar 
spine and either of his service-connected disabilities, the 
Board concludes that degenerative arthritis of the lumbar 
spine is not proximately due to or the result of a service-
connected disability.  The preponderance of the evidence is 
against the veteran's claim; it must therefore be denied.  




ORDER

Service connection for degenerative arthritis of the lumbar 
spine secondary to service-connected traumatic arthritis of 
the coccygeal bone and/or postoperative residuals of a 
pilonidal cyst is denied.  



____________________________________________
L. J. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


